DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14 and 18 have been amended by Applicant’s response dated 02/08/2021.  Claims 2 and 3 have been amended by Examiner’s amendment as shown below.  Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shaun Hawkinson on 03/07/2021.
The application has been amended as follows: 
2. (Current Amended) The evaluation method of claim 1, wherein the data records placed automatically in the cloud by the medical imaging systems or the PACS connected to the respective medical imaging system also comprise data derived from the images in anonymized form, and wherein the data is also linked to [[the]] remaining data of the respective data records.  
3. (Currently Amended) The evaluation method of claim 1, wherein the data records placed automatically in the cloud by the medical imaging systems or the PACS 

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The prior art of record, including Vesper (U.S. Pub. No. 2011/0110568 A1) in view of Reiner (U.S. Pub. No. 2008/0103834 A1), Reicher (U.S. Pub. No. 2013/01359019 A1), Kalafut (U.S. Pub. No. 2015/0100572 A1), and Barish (U.S. Pub. No. 2008/0243539 A1), does not disclose or render obvious the claimed invention.  
The closest foreign reference of record, Hewett (EP 2 645 330 B1) does not teach or render obvious the claimed invention. 
 The closest non-patent literature reference of record, Muehlboeck, TheHiveDB image data management and analysis framework, does not teach or render obvious the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686